Citation Nr: 1829178	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  13-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include chloracne.

2.  Entitlement to service connection for a skin disorder, to include chloracne.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

7.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 RO rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a skin disorder and headaches are addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision VA denied the Veteran's request to reopen a claim of entitlement to service connection for a skin disorder.  

2.  Evidence associated with the record since the March 2002 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder. 

3.  Hypertension was first manifested many years after service and the preponderance of the evidence is against a finding that it is related to service or to a disability for which service connection has already been established.

4.  Gastroesophageal reflux disease was first manifested many years after service and the preponderance of the evidence is against a finding that it is related to service or to a disability for which service connection has already been established.

5.  Since May 12, 2009, type II diabetes mellitus has not required a regulation of the Veteran's activities.  

6.  Since May 22, 2009, peripheral neuropathy of the right lower extremity has been productive of no more than moderate incomplete paralysis.  

7.  Since May 22, 2009, peripheral neuropathy of the left lower extremity has been productive of no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied the request to reopen a claim of entitlement to service connection for a skin disorder, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a skin disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Hypertension is not the result of disease or injury incurred in or aggravated by service, it may not be presumed to have been so incurred, and it is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

4.  Gastroesophageal reflux disease is not the result of disease or injury incurred in or aggravated by service, and it is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.  

5.  Since May 12, 2009, the criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2017).  

8.  Since May 22, 2009, the criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).  

9.  Since May 22, 2009, the criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of a claim, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

On several occasions, such as in March 2009, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims of entitlement to service connection for hypertension and gastroesophageal reflux disease, as well as claims of entitlement to increased ratings for diabetes mellitus and bilateral lower extremity peripheral neuropathy.  VA obtained identified and available evidence, conducted examinations, and offered the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the foregoing claims.  

Service Connection 

The Veteran asserts that hypertension, gastroesophageal reflux disease and headaches had their onset in, or are a result of his active duty service and that service connection is therefore warranted.  After carefully considering those claims in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against those claims.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension 

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of a veteran's separation from active duty.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran's service medical records, including the reports of his July 1967 service entrance examination and his June 1969 service separation examination are negative for any complaints or clinical findings of hypertension.  Indeed, during his service separation examination, his blood pressure was 122/79, well within normal limits for VA purposes.  Similarly, during his initial postservice VA examination in February 1982, his blood pressure remained within normal limits at 120/76.  

Hypertension was first manifested during VA treatment in December 2000, when the Veteran's blood pressure was 137/95.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim for service connection for hypertension.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Following a VA examination in November 2009, the examiner stated that the Veteran's hypertension was not a complication result of his diabetes.  

In June 2012, N.A.O.-V., MD, stated that the Veteran's hypertension could be related to his service connected renal insufficiency.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

Therefore, the Veteran was examined by two different VA physicians in April 2016 and June 2017.  Although the Veteran's renal insufficiency was found to be related to diabetes, it was noted that his hypertension predated the diagnosis of diabetes by many years.  Moreover, the examiners concurred that the Veteran's hypertension was not caused or aggravated by either diabetes or renal insufficiency.  After reviewing the foregoing opinions, the Board finds the VA examinations to be of greater probative value.  Not only is Dr. O.-V.'s opinion framed in terminology of possibility (could) rather than probability, the VA examiners reviewed the evidence in the Veteran's VBMS and Virtual VA/Legacy files.  Thus, their examinations were more full and complete than that of Dr. O.-V.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim).

In sum, there is no evidence of hypertension in service, no evidence of compensably disabling hypertension within a year of the Veteran's separation from active duty, and the preponderance of the most probative evidence after service is against a finding of a nexus between the Veteran's hypertension and either his active duty service or a disability for which service connection has already been established.  Accordingly, entitlement to service connection for hypertension is not warranted.  

Gastroesophageal reflux disease   

The Veteran's service medical records, and the reports of his service entrance and separation examinations are negative for gastroesophageal reflux disease.  Indeed, during his service separation examination the Veteran denied that he then had, or had ever had, frequent indigestion or stomach, liver, or intestinal trouble; and his mouth and throat and abdomen and viscera were found to be normal.  

The report of the appellant's April 2016 VA examination shows that gastroesophageal reflux disease was first manifested in 2003.  As above, the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson.  

Nevertheless, the Veteran contends that his gastroesophageal reflux disease is a side effect of the medication which he takes for his diabetes mellitus.  Therefore, during his April 2016 examination, the VA evaluated the Veteran to determine whether the Veteran's gastroesophageal reflux disease was secondary to diabetes.  However, following a review of the Veteran's records, an interview with the appellant, and a physical examination, the examiner opined that there had been no worsening or aggravation of gastroesophageal reflux disease due to diabetes.  The examiner noted that the Veteran had been taking medication for gastroesophageal reflux disease prior to the finding of diabetes.  As to aggravation, the examiner noted that following the diagnosis of diabetes, there had been no increased treatment of gastroesophageal reflux disease, such as hospitalization or surgical intervention.  

In light of the foregoing discussion, the Board concludes that the preponderance of the evidence is against a finding that gastroesophageal reflux disease was first manifested in or is the result of an incident in service, and against finding that it is due to or aggravated by a service-connected disability.  Therefore, he does not meet the criteria for service connection for gastroesophageal reflux disease on a direct or secondary basis.  Accordingly, the appeal is denied.  

Additional Considerations 

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension and gastroesophageal reflux disease.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings

The Veteran claims entitlement to initial increased ratings for diabetes mellitus and bilateral lower extremity peripheral neuropathy.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Diabetes Mellitus

Diabetes mellitus is rated in accordance with 38 C.F.R. § 4.119, Diagnostic Code 7319.  A 20 percent rating is warranted when the management of diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when the management of diabetes mellitus requires insulin, a restricted diet, and the regulation of activities.  

Regulation of activities" is defined by Diagnostic Code7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nichols, 21 Vet. App. 360 (2007)

In this case, the evidence, to include the VA examination reports performed in November 2009 and June 2017, and a February 2011 note from the Veteran's private health care provider, Dr. O.-V., concur that the appellant's diabetes mellitus is being treated with a restricted diet and oral medication.  There is no evidence that diabetes medically restricts his activities or impact on his employment as a part-time public transportation driver.  His only time lost from work has been due to medical appointments totaling no more than one week.  He reportedly visits his diabetic care provider less than twice a month and has had no hospitalizations for ketoacidosis or hypoglycemia.  Such findings do not meet or more nearly approximate the criteria for an initial rating in excess of 20 percent for diabetes mellitus, and they do not show that diabetes requires that he avoid strenuous occupational and recreational activities.  Accordingly, entitlement to an increased rating for type II diabetes is denied.  

Peripheral Neuropathy of the Lower Extremities

Peripheral neuropathy of the lower extremities is rated in accordance with 38 C.F.R. § 8520.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis; while a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent schedular rating is warranted for complete paralysis of the sciatic nerve, in which the foot dangles and drops, and no active movement is possible of muscles below the knee.  In such cases, flexion of the knee is weakened or (very rarely) lost. 

Since May 22, 2009, the evidence, such as the reports of VA examinations in November 2009 and June 2017, show that the Veteran's peripheral neuropathy of each lower extremity has been manifested primarily by complaints of pain, dysesthesias/paresthesias, reduced sensation in the thigh and lower leg, absent sensation in the feet, and reduced reflexes.  However, physical examination shows that he has full strength in his legs without evidence of atrophy or incoordination.  Although nerve conduction studies in November 2009 showed severe sensory impairment, and it impacts his employment due to a loss of endurance and stamina, the preponderance of the evidence is against a finding that the peripheral neuropathy in either lower extremity is productive of any more than moderate incomplete paralysis.  In this regard, the June 2017 examination did not reveal more than moderate paresthesias, dysesthesias, or numbness in either extremity.  Knee and ankle flexion and extension were 5/5 in each leg.  Deep tendon reflexes at the knees and ankles was not worse that 1+.  Accordingly, the initial 20 percent rating for each lower extremity is confirmed and continued, and the appeal is denied.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.  

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  


REMAND

In light of the decision to reopen the claim of entitlement to service connection for a skin disorder, the Board may proceed to the merits of the claim only after insuring that the duty to assist the veteran in the development of the claim has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

A skin disorder, diagnosed as dermatophytosis of the toes, was noted during the Veteran's February 1982 VA examination.  During VA treatment in March 2001, the Veteran continued to demonstrate skin problems in the form of macerated lesions between his toes.  They were associated with lichenfication.  

During the February 1982 VA examination, it was noted that in August 1981, the Veteran had undergone a VA Agent Orange protocol examination.  The report of that August 1981 examination has not, however, been associated with the Veteran's VBMS and Virtual VA/Legacy files.  Moreover, in February 2011, Dr. O.-V. suggested that the skin disorder of the Veteran's feet should be service-connected, due to his continuous use of boots while in service in Vietnam.  Given the fact that the Veteran has not had a VA examination to determine the nature and etiology of any skin disorder found to be present further development is in order.  

During the August 1981 VA Agent Orange protocol examination, a neurology evaluation was positive for migraine headaches.  The Veteran stated that when he returned from service, he was extremely nervous and had frequent headaches and body aches.  When the Veteran underwent his VA Agent Orange protocol examination in August 1981, he also had a neurologic evaluation.  That evaluation, however, has not been associated with the claims folder.  Hence, further development is in order.

In February 2011, Dr. O.-V. opined that the Veteran's headaches were associated with the stress he sustained during his service in the Republic of Vietnam and requested that the Veteran be evaluated.  

Accordingly, this case is REMANDED the following action:  

1.  Ask the Veteran for the name and address of all health care providers (VA and non-VA) who treated him between his separation from service and December 2000 for a skin disorder and/or headaches.  Then, request those records directly from the health care providers identified by the Veteran.  The request must include, but is not limited to, the report of the August 1981 VA Agent Orange protocol examination and the associated neurologic evaluation.  

Failures to respond or a negative reply to any request must be noted in writing and associated with the Veteran's VBMS and Virtual VA/Legacy files.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

If the requested records are not held by an entity affiliated with the Federal government, and those records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a dermatologic examination to determine the nature and etiology of any skin disorder found to be present, including, but not limited to a skin disorder of the feet.  The Veteran's VBMS and Virtual VA/Legacy files, and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

For each skin disorder diagnosed, the examiner must identify and explain the elements supporting each diagnosis. The examiner must also opine whether any diagnosed skin disorder is at least as likely as not the result of any incident in service.  In so doing, the examiner must address the February 2011 opinion of Dr. O.-V. regarding the reported skin disease affecting the Veteran's feet.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  After completing directive one, schedule the Veteran for an examination to determine the nature and etiology of any diagnosed headache disorder.  The Veteran's VBMS and Virtual VA/Legacy files, and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

For any diagnosed headache disorder the examiner must identify and explain the elements supporting each diagnosis.  The examiner must also opine whether any diagnosed headache disorder is at least as likely as not the result of any incident in service.  In so doing, the examiner must address the February 2011 opinion of Dr. O.-V. regarding the etiology of the Veteran's headaches.  

The examiner must also opine whether it is at least as likely as not that any diagnosed headache disorder is proximately due to or aggravated by his service-connected mood disorder.  Please note that aggravation is deemed to have been shown when there has been a chronic, identifiable increase in the underlying headache pathology due to the Veteran's service-connected psychiatric disorder as opposed to the natural progress of the headache disorder.  Temporary or intermittent flare-ups of the headaches are not sufficient to be considered aggravation unless the underlying condition, as contrasted to the symptoms, is worsened.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Copies of all notices informing the Veteran of the date, time, and location of the foregoing examinations must be associated with the VBMS and Virtual VA/Legacy files.  If any notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with those files.  

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2017). 

6.  After undertaking any other indicated development readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, the Veteran is advised that he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


